DETAILED ACTION

Status of Claims

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the terminal disclaimer, amendment, and response filed on 01/04/2021.


Notice of Non-Compliant Response

37 CFR 1.121 states that whenever there is any amendment to a claim, a claim listing of all claims ever presented in the case must be supplied in ascending numerical order. In addition, the claim listing must include:
The claim number of every claim ever presented in the application, whether entered or not;
A status identifier, in parentheses, following each claim number;
The text of all pending claims (including withdrawn claims); and
Markings to show the changes made only to the current amendment relative to immediate prior version.

The seven (7) permissible status identifiers are:
1. (Original): Claim filed with the original specification.
Not added by a preliminary amendment and 
Not previously amended.
2.  (Currently amended): Claim being amended and which is not withdrawn from the current amendment.
Must include markings (strikethrough, double brackets, or underlining) to indicate changes.
3.  (Cancelled):  Claim cancelled or deleted in current amendment or previously cancelled/deleted.
Do not present the text of a cancelled claim.
Consecutive cancelled claims may be grouped together (e.g. claims 1-5 (cancelled)).
4.  (Withdrawn):  Non-elected claim.
The text of a withdrawn claim must be presented.
Currently amended withdrawn claims must be presented with markings (strikethrough, double brackets, or underlining) to indicate changes.
5.  (Previously presented):  Claim that was previously added or amended in an earlier amendment paper.
6.  (New):  Claim being added in the current amendment paper.
The text of the claim must be presented in clean form without underlining.
7.  (Not entered):  Claim presented in a previously unentered amendment.
Do not present the text of a not entered claim.
Consecutive not entered claims mat be grouped together (e.g. claims 1-5 (not entered)).

In the present case, claim 6, which was introduced in the preliminary amendment of 02/27/2020, does not have the proper status identifier as of the amendment filed on 01/04/2021.

  













Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.



/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)